Title: To Benjamin Franklin from Silas Deane, 7 July 1777
From: Deane, Silas
To: Franklin, Benjamin


Sir,
Paris 7th. July 1777.
The Gentleman from Portugal proposes being here this Morning at Ten o Clocke, he calld Yesterday supposing it was the Time you Appointed. I could wish you to see him. If you, and son are not engaged, pray your Company at dinner. I am most respectfully Sir, Your most Obedient and Very Humble Servant
Silas Deane
Hone. Benja. Franklin Esqr.
 
Addressed: A Monsieur / Monsieur Franklin / a / Passy
